                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HAROLD CUNNINGHAM,                           :   CIVIL ACTION NO. 1:17-CV-2069
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
J.T. THOMAS, et al.,                         :
                                             :
                    Defendants               :

                                        ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of the

report (Doc. 14) of Magistrate Judge Karoline Mehalchick, recommending that

the court dismiss the complaint (Doc. 1) and various proposed amended pleadings

(Docs. 4, 10, 13) of pro se plaintiff Harold Cunningham (“Cunningham”) for failure

to state a claim for which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1),

and further recommending that the court grant Cunningham an opportunity to

amend his complaint in response to the report, and it appearing that Cunningham

has not objected to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that

failure of a party to timely object to a magistrate judge’s conclusions “may result in

forfeiture of de novo review at the district court level,” Nara v. Frank, 488 F.3d 187,

194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)),

but that, as a matter of good practice, a district court should afford “reasoned

consideration” to the uncontested portions of the report, E.E.O.C. v. City of Long

Branch, 866 F.3d 93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in

order to “satisfy itself that there is no clear error on the face of the record,” FED. R.
CIV. P. 72(b), advisory committee notes, and following independent review of the

record, the court being in agreement with Judge Mehalchick’s recommendation,

and concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

      1.     The report (Doc. 14) of Magistrate Judge Mehalchick is ADOPTED.

      2.     Cunningham’s complaint (Doc. 1) and proposed amended pleadings
             (Docs. 4, 10, 13) are DISMISSED without prejudice.

      3.     Cunningham is granted leave to amend his pleading within 30 days of
             the date of this order.

      4.     Any amended pleading filed pursuant to paragraph 3 shall be filed to
             the same docket number as the instant action, shall be entitled “First
             Amended Complaint,” and shall be complete in all respects. It shall
             be a new pleading which stands by itself as an adequate complaint
             under the Federal Rules of Civil Procedure, without reference to the
             complaint (Doc. 1) or proposed amended pleadings (Docs. 4, 10, 13)
             hereinabove dismissed.

      5.     If Cunningham files a timely amended pleading in accordance with
             paragraphs 3 and 4 above, this matter shall be remanded to Judge
             Mehalchick for further proceedings. If Cunningham fails to file a
             timely amended pleading, the Clerk of Court shall close this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
